

117 HR 529 IH: Protecting Sensitive Locations Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 529IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Espaillat (for himself, Mr. Beyer, Ms. Bonamici, Mr. García of Illinois, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 287 of the Immigration and Nationality Act to limit immigration enforcement actions at sensitive locations, to clarify the powers of immigration officers at sensitive locations, and for other purposes.1.Short titleThis Act may be cited as the Protecting Sensitive Locations Act.2.Powers of immigration officers and employees at sensitive locationsSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following:(i)(1)In order to ensure individuals’ access to sensitive locations, this subsection shall apply to any enforcement action by—(A)officers or agents of the Department of Homeland Security, including officers and agents of U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection; and(B)any individual designated to perform immigration enforcement functions pursuant to subsection (g).(2)(A)An enforcement action may not take place at, be focused on, or occur within, 1,000 feet of, a sensitive location, except—(i)under exigent circumstances; and(ii)if prior approval is obtained.(B)If an enforcement action is taking place under exigent circumstances, and the exigent circumstances permitting the enforcement action cease, the enforcement action shall be discontinued until such exigent circumstances reemerge.(3)(A)When proceeding with an enforcement action at or near a sensitive location, individuals referred to in subparagraphs (A) and (B) of paragraph (1) shall make every effort—(i)to conduct themselves as discreetly as possible, consistent with officer and public safety;(ii)to limit the time spent at the sensitive location; and(iii)to limit the enforcement action to the person or persons for whom prior approval was obtained.(B)If, in the course of an enforcement action that is not initiated at or focused on a sensitive location, individuals referred to in subparagraphs (A) and (B) of paragraph (1) are led to or near a sensitive location, and no exigent circumstance and prior approval with respect to the sensitive location exists, such individuals shall—(i)cease before taking any further enforcement action;(ii)conduct themselves in a discreet manner;(iii)maintain surveillance; and(iv)immediately consult their supervisor in order to determine whether such enforcement action should be discontinued.(C)This section shall not apply to the transportation of an individual apprehended at or near a land or sea border to a hospital or health care provider for the purpose of providing such individual medical care.(4)If an enforcement action is carried out in violation of this subsection—(A)no information resulting from the enforcement action may be entered into the record or received into evidence in a removal proceeding resulting from the enforcement action; and(B)the alien who is the subject of such removal proceeding may file a motion for the immediate termination of the removal proceeding.(5)(A)Each official specified in subparagraph (B) shall ensure that the employees under the supervision of such official receive annual training in compliance with the requirements of this subsection and section 239 of this Act and section 384 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1367).(B)The officials specified in this subparagraph are the following:(i)The Chief Counsel of U.S. Immigration and Customs Enforcement.(ii)The Field Office Directors of U.S. Immigration and Customs Enforcement.(iii)Each Special Agent in Charge of U.S. Immigration and Customs Enforcement.(iv)Each Chief Patrol Agent of U.S. Customs and Border Protection.(v)The Director of Field Operations of U.S. Customs and Border Protection.(vi)The Director of Air and Marine Operations of U.S. Customs and Border Protection.(vii)The Internal Affairs Special Agent in Charge of U.S. Customs and Border Protection.(6)(A)The Director of U.S. Immigration and Customs Enforcement and the Commissioner of U.S. Customs and Border Protection shall each submit to the appropriate committees of Congress each year a report on the enforcement actions undertaken by U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection, respectively, during the preceding year that were covered by this subsection.(B)Each report on an agency for a year under this paragraph shall set forth the following:(i)The number of enforcement actions at or focused on a sensitive location.(ii)The number of enforcement actions where officers or agents were subsequently led to or near a sensitive location.(iii)The date, site, State, and local political subdivision (such as city, town, or county) in which each enforcement action covered by clause (i) or (ii) occurred.(iv)The component of the agency responsible for each such enforcement action.(v)A description of the intended target of each such enforcement action.(vi)The number of individuals, if any, arrested or taken into custody through each such enforcement action.(vii)The number of collateral arrests, if any, from each such enforcement action and the reasons for each such arrest.(viii)A certification of whether the location administrator was contacted prior to, during, or after each such enforcement action.(7)In this subsection:(A)The term appropriate committees of Congress means—(i)the Committee on Homeland Security and Governmental Affairs of the Senate;(ii)the Committee on the Judiciary of the Senate;(iii)the Committee on Homeland Security of the House of Representatives;(iv)the Committee on the Judiciary of the House of Representatives;(v)the Committee on Appropriations of the House of Representatives; and(vi)the Committee on Appropriations of the Senate.(B)The term early childhood education program has the meaning given the term under section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(C)The term enforcement action means an arrest, interview, search, or surveillance for the purposes of immigration enforcement, and includes an enforcement action at, or focused on, a sensitive location that is part of a joint case led by another law enforcement agency.(D)The term exigent circumstances means a situation involving the following:(i)The imminent risk of death, violence, or physical harm to any person, including a situation implicating terrorism or the national security of the United States in some other manner.(ii)The immediate arrest or pursuit of a dangerous felon, terrorist suspect, or other individual presenting an imminent danger or public safety risk.(iii)The imminent risk of destruction of evidence that is material to an ongoing criminal case.(E)The term prior approval means the following:(i)In the case of officers and agents of U.S. Immigration and Customs Enforcement, prior written approval for a specific, targeted operation from one of the following officials:(I)The Assistant Director of Operations, Homeland Security Investigations.(II)The Executive Associate Director of Homeland Security Investigations.(III)The Assistant Director for Field Operations, Enforcement, and Removal Operations.(IV)The Executive Associate Director for Field Operations, Enforcement, and Removal Operations.(ii)In the case of officers and agents of U.S. Customs and Border Protection, prior written approval for a specific, targeted operation from one of the following officials:(I)A Chief Patrol Agent.(II)The Director of Field Operations.(III)The Director of Air and Marine Operations.(IV)The Internal Affairs Special Agent in Charge.(F)The term sensitive location includes all of the physical space located within 1,000 feet of the following:(i)Any medical treatment or health care facility, including any hospital, doctor’s office, accredited health clinic, or emergent or urgent care facility, or community health center.(ii)Public and private schools (including pre-schools, primary schools, secondary schools, and postsecondary schools (including colleges and universities)), sites of early childhood education programs, other institutions of learning, such as vocational or trade schools, and other sites where individuals who are unemployed or underemployed may apply for or receive workforce training.(iii)Any scholastic or education-related activity or event, including field trips and interscholastic events.(iv)Any school bus or school bus stop during periods when school children are present on the bus or at the stop.(v)Locations where emergency services providers provide shelter or food.(vi)Locations of any organization that—(I)assists children, pregnant women, victims of crime or abuse, or individuals with significant mental or physical disabilities, including domestic violence shelters, rape crisis centers, supervised visitation centers, family justice centers, and victims services providers; or(II)provides disaster or emergency social services and assistance, or services for individuals experiencing homelessness, including, food banks and shelters.(vii)Churches, synagogues, mosques, and other places of worship, such as buildings rented for the purpose of religious services.(viii)Sites of funerals, weddings, or other public religious ceremonies.(ix)Sites during the occurrence of a public demonstration, such as a march, rally, or parade.(x)Any Federal, State, or local courthouse, including the office of an individual’s legal counsel or representative, and a probation office.(xi)Congressional district offices.(xii)Public assistance offices, including locations where individuals may apply for or receive unemployment compensation or report violations of labor and employment laws.(xiii)Social Security offices.(xiv)Indoor and outdoor premises of departments of motor vehicles.(xv)Such other locations as the Secretary of Homeland Security shall specify for purposes of this subsection..